                                                                                            FILED
                                                                                   2019 Nov-21 AM 10:09
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

EARNEST J. FILES, JR.,                     )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )    Case No. 2:18-cv-01049-CLS-HNJ
                                           )
JEFFERSON DUNN, et al.,                    )
                                           )
      Defendants.                          )

                               FINAL JUDGMENT
      In accordance with the Memorandum Opinion entered contemporaneously

herewith and with Rule 58 of the Federal Rules of Civil Procedure, the court

ORDERS pursuant to 28 U.S.C. § 1915A(b)(1) that this action be, and the same

hereby is, DISMISSED WITHOUT PREJUDICE for the plaintiff’s failure to

state a claim upon which relief can be granted. The court further ORDERS

pursuant to 28 U.S.C. § 1367(c)(3) that the plaintiff’s state law claims be, and the

same hereby are, DISMISSED WITHOUT PREJUDICE .

      The plaintiff is notified that the dismissal of this action is a dismissal that is

countable for purposes of 28 U.S.C. § 1915(g). Costs are taxed to the plaintiff. For

information regarding the cost of appeal, see the attached notice.

       DONE and ORDERED this the 21st day of November, 2019.


                                                _____________________________
                                                United States District Judge
                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                     In Replying Give Number
Clerk of Court                                                     of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

        The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES
that all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when
appealing any civil judgment.

         If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the
                 filing of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                     David J. Smith
                                           Clerk of Court
                                           PLRA Notice



                                                  2
